Citation Nr: 1700223	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-21 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to August 1981.

These matters come to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2011, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.

The Veteran requested a Board hearing; however, the Veteran failed to appear.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he injured his knee running to formation for physical training (PT) and he hit his left knee on a railing.  05/14/2010 VA 21-4138 Statement in Support of Claim.  He said he sought treatment at sick call and was put on light duty for 90 days.  Id.  

Service treatment records do not reflect any complaints, treatment, or diagnosis related to the left knee.  06/11/2014 STR-Medical.

An October 2009 VA treatment record reflects an assessment of left knee osteoarthritis.  11/03/2009 Medical Treatment Record-Government Facility.  A March 2010 VA treatment record reflects an impression of small effusion in the left knee, otherwise minimal change since 2006.  01/07/2011 Medical Treatment Record-Government Facility at 5.  A July 2006 VA record reflects that the Veteran participated in a 'Reasons for Disparities in Joint Replacement Utilization Study.'  Id. at 20.  There are no specific findings associated with this study, thus the RO should ensure that the entirety of the Veteran's VA treatment records have been associated with VBMS or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the Veteran's lay assertions and the post-service diagnosis, the Veteran should be afforded a VA examination to assess the etiology of his claimed left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's TDIU claim is inextricably intertwined with the service connection issue in appellate status as the Veteran has claimed that he cannot work due to, in part, his left knee disorder.   See April 2010 and May 2013 VA Form 21-8940s.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the entirety of the Veteran's VA treatment records are associated with the virtual record, to include obtaining updated treatment records from March 27, 2010.

2.  Then, schedule the Veteran for a VA examination with a clinician who has appropriate expertise to ascertain the nature and etiology of his claimed left knee disability.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner should respond to the following:

Is a left knee disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, adjudicate the service connection and TDIU issue.  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



